ACCEPTED
                                                                       13-14-00006-CR
                                                         THIRTEENTH COURT OF APPEALS
                                                               CORPUS CHRISTI, TEXAS
                                                                  3/30/2015 4:53:13 PM
                                                                     DORIAN RAMIREZ
                                                                                CLERK

          CAUSE NO. 13-14-00006-CR

                                     FILED IN
                             13th COURT OF APPEALS
      IN THE COURT OF APPEALS
                          CORPUS CHRISTI/EDINBURG, TEXAS
                              3/30/2015 4:53:13 PM
THIRTEENTH JUDICIAL DISTRICT OFDORIAN
                                  TEXAS E. RAMIREZ
                                      Clerk

   CORPUS CHRISTI - EDINBURG, TEXAS


           RAUL GARZA SALAZAR,
                 Appellant

                        v.

               STATE OF TEXAS,
                   Appellee.


 On appeal from the 445th Judicial District Court
           of Cameron County, Texas
  Trial Court Cause Number 2013-DCR-1700-I


         STATE’S APPELLATE BRIEF


                             Luis V. Saenz
                             Cameron County District Attorney

                             René B. González
                             Assistant District Attorney
                             964 East Harrison Street, 4th Floor
                             Brownsville, Texas 78520
                             Phone: (956) 544-0849
                             Fax:(956) 544-0869

                             Attorneys for the State of Texas
                                           TABLE OF CONTENTS

Table of Contents. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . i

Index of Authorities.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii

Salutation. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Summary of the Argument. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Argument and Authorities. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

         State’s Response to Appellant’s Issues One through Twelve. . . . . . . . . . . . 2

Prayer. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Certificate of Compliance. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

Certificate of Service.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5




                                                              -i-
                                     INDEX OF AUTHORITIES

Cases

Alvarado v. State,
      912 S.W.2d 199 (Tex. Crim. App. 1995). . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

Cook v. State,
     611 S.W.2d 83 (Tex. Crim. App. 1981). . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

Roberts v. State,
     220 S.W.3d 521 (Tex. Crim. App. 2007). . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

Rules

Tex. R. App. P. 38.1(i). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2




                                                         -ii-
                         CAUSE NO. 13-14-00006-CR
                   ____________________________________

                         IN THE COURT OF APPEALS

                THIRTEENTH JUDICIAL DISTRICT OF TEXAS

                   CORPUS CHRISTI - EDINBURG, TEXAS
                   ____________________________________

                      RAUL GARZA SALAZAR, Appellant

                                          v.

                        STATE OF TEXAS, Appellee
                   ____________________________________

                       STATE’S APPELLATE BRIEF
                   ____________________________________

TO THE HONORABLE COURT OF APPEALS:

       COMES NOW, Appellee, the STATE OF TEXAS, by and through the

Cameron County District Attorney, the Honorable Luis V. Saenz, and, pursuant to

Rule 38.2 of the Texas Rules of Appellate Procedure, files this, its Appellate Brief in

the above-styled and -numbered cause of action, and in support thereof, would show

this Honorable Court as follows:

                          SUMMARY OF ARGUMENT

       Appellant raises twelve issues on appeal. Appellant has completely failed to

include any cites to the record in support of these twelve issues; and therefore, the

State’s Brief                                                                    Page 1
State asserts that Appellant has procedurally defaulted in presenting these issues to

this Court.



                         ARGUMENT & AUTHORITIES

State’s Response to Appellant’s Issues One through Twelve

       Appellant raises twelve issues containing various complaints concerning the

trial of this cause in the trial court. The State responds to all issues by asserting that

Appellant has procedurally defaulted in presenting these issues for review by failing

to specify where in the record any of these errors have occurred.

       Appellant makes numerous complains concerning the trial of this cause below;

however, Appellant has not indicated where in the record these alleged errors are

found. The State asserts that Appellant has not complied with Rule 38.1(i) of the

Texas Rules of Appellate Procedure by failing to state concisely the facts relating to

issue two, supported by record references, and by failing to state clearly and concisely

the argument with citations to the record. See Tex. R. App. P. 38.1(i) (“The brief

must contain a clear and concise argument for the contentions made, with appropriate

citations to authorities and to the record.”); see also Roberts v. State, 220 S.W.3d 521,

527 (Tex. Crim. App. 2007) (“A party has an obligation to make appropriate citations

to the record in support of his argument. If the notes [relating to a particular witness]

State’s Brief                                                                      Page 2
are in the record, appellant has failed to include the proper record references. If, as

seems more likely, the notes are not in the record, then appellant procedurally

defaulted error by failing to include a matter in the record necessary to evaluate his

claim.”); Alvarado v. State, 912 S.W.2d 199, 210 (Tex. Crim. App. 1995) (“As an

appellate court, it is not our task to pore through hundreds of pages of record in an

attempt to verify an appellant’s claims.”); Cook v. State, 611 S.W.2d 83, 87 (Tex.

Crim. App. 1981) (“This court with its tremendous caseload should not be expected

to leaf through a voluminous record hoping to find the matter raised by appellant and

then speculate whether it is that part of the record to which appellant had reference.”).

       Normally, the State would make an attempt to ascertain where in the record an

appellant’s complaints are located and then answer them without regard to an

appellant’s failure to properly cite to the record; however, in the present case,

Appellant has utterly failed to include any record cites in his argument or statement

of facts. With all due respect to this Court, the undersigned counsel for the State does

not believe it is his duty to do the job of Appellant’s counsel for him. Therefore, the

State will stand on this brief response, and the assertion that Appellant has

procedurally defaulted in presenting these issues for appellate review.

       Accordingly, the Appellant’s issues one through twelve should be overruled.




State’s Brief                                                                     Page 3
                                     PRAYER

       WHEREFORE, PREMISES CONSIDERED, the State of Texas prays that

this Court will overrule Appellant’s issues on appeal, and affirm both the judgment

of conviction and the sentence herein.

                                         Respectfully Submitted,

                                         LUIS V. SAENZ
                                         Cameron County District Attorney
                                         964 East Harrison Street, 4th Floor
                                         Brownsville, Texas 78520
                                         Phone: (956) 544-0849
                                         Fax: (956) 544-0869



                               By:       /s/ René B. González
                                         René B. González
                                         Assistant District Attorney
                                         State Bar No. 08131380
                                         rgonzalez1@co.cameron.tx.us

                                         Attorneys for the State of Texas




State’s Brief                                                                  Page 4
                        CERTIFICATE OF COMPLIANCE

       I certify that this document contains 751 words (excluding the cover, table of

contents and table of authorities). The body text is in 14 point font, and the footnote

text is in 12 point font.



                                        /s/ René B. González
                                        René B. González



                            CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing State’s Appellate Brief was e-mailed to

Mr. Larry Warner, Attorney at Law, 3109 Banyan Drive, Harlingen, Texas 78550, at

Office@larrywarner.com on the 30th day of March, 2015.



                                        /s/ René B. González
                                        René B. González




State’s Brief                                                                    Page 5